Citation Nr: 0003824	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for epigastric 
ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1979 to November 
1990.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran appeared at a video hearing 
before the undersigned Member of the Board in November 1999.

The Board notes that the veteran at her November 1999 
hearing, indicated that she only wished to pursue her appeal 
as to the issues of entitlement to service connection for 
bilateral carpal tunnel syndrome, and entitlement to 
increased evaluations for her service connected 
chondromalacia, left knee, migraine headaches, and epigastric 
ventral hernia.  In light of 38 C.F.R. § 20.204 (1999) and 
the holding of the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Claims) (Court) in Tomlin v. Brown, 5 Vet. App. 355 
(1993), the Board finds the transcript of the hearing to 
constitute written notice of the withdrawal of appeal of the 
issues of entitlement to service connection for an eye 
disorder, residual yeast infection, a foot and leg disorder, 
as well as the issue of whether new and material evidence had 
been presented to reopen a claim of service connection for a 
right knee disorder.



FINDINGS OF FACT

1.  Service medical records contain no evidence relative to 
carpal tunnel syndrome (CTS) of either arm.  

2.  The earliest post-service objective medical evidence of 
CTS is VA medical records dated in 1994 showing diagnosis and 
treatment of left CTS.

3.  The veteran has a current diagnosis of bilateral CTS, 
which has not been shown by competent objective evidence to 
be related to her prior active service.  

4.  The veteran's service-connected left knee disability is 
currently manifested by subjective complaints of recurrent 
pain, swelling, and giving way; and objective findings of 
range of motion from 140 to 0 degrees, slight retropatellar 
crepitus with squats, normal X-ray of the left knee joint, 
and no evidence of instability.

5.  The veteran's ventral hernia is not currently objectively 
shown to be symptomatic or to require the use of a belt for 
support.

6.  The veteran's migraine headaches are not manifested by 
characteristic prostrating attacks averaging at least once a 
month over the last several months nor have they necessitated 
reductions in earning capacity as a result.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not the result of 
disease or injury which was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The schedular criteria for an increased rating, in excess 
of 10 percent, for chondromalacia of the left knee, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5003-5261 (1999).

3.  The schedular criteria for a compensable rating for 
ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 7339 
(1999).

4.  The schedular criteria for an increased rating, in excess 
of 10 percent, for migraine headaches, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, and Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral carpal tunnel syndrome

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
there is competent medical evidence of current diagnosis of 
carpal tunnel syndrome (CTS); lay evidence of incurrence of 
numbness of the digits in service; and a medical opinion that 
such numbness is "most consistent" with service-era onset 
of CTS.  The Board is also satisfied that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) has been fulfilled as there 
is no indication of additional available evidence which would 
be relevant to the veteran's claims.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§1110, 1131, 1137, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1999).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the veteran's service medical records revealed no 
evidence as to complaints, treatment, or diagnosis of carpal 
tunnel syndrome or any other chronic wrist/arm disorder.  
Treatment records do show that the veteran was seen in April 
1986, following sprain of both wrists; however, x-rays were 
normal.  In May 1987, the veteran was noted to complain of a 
small cyst on the right hand which affected the ring finger.  
Subsequent service medical records are silent as to any 
complaint or finding relative to any disability of the arms 
or wrists.  

The veteran has testified and has stated in numerous written 
documents that her problems with bilateral carpal tunnel 
syndrome began while she was in the service in 1989.  At that 
time she experienced numbness of the hands and was allegedly 
diagnosed to have carpal tunnel syndrome.  The veteran 
asserts that the problem did disappear with the birth of the 
child but then reappeared in 1990 after her discharge from 
service.  However, the service medical records do not show 
any treatment for such an incident.  It is noted that the RO 
requested additional service medical clinical records in 
August 1997; however, the additional records obtained also 
contained no reference to carpal tunnel syndrome or any other 
arm, wrist or hand disorder.  There is also no reference to 
any such problem on the service separation examination report 
or medical history report, dated September 1990.  The Board 
further notes that the veteran made no reference to any such 
disability on her initial claim for service connection 
received in July 1992.  

In fact, the earliest post-service medical evidence of carpal 
tunnel syndrome is VA medical records dated in 1994 showing 
surgical treatment for left carpal tunnel syndrome.  At that 
time, there was no clinical findings or medical opinion as to 
any link to the veteran's prior service.  

Report of VA examination conducted in May 1997, noted that 
the veteran gave a history of vague dysesthesia as early as 
1990 in the fingertips.  Based on this history, as reported 
by the veteran, the examining physician opined that this 
history of digit numbness in 1990 "is most consistent with 
service-era onset of carpal tunnel syndrome."

In response to an additional request for medical opinion, a 
written "Neurological Opinion", dated March 1998, indicated 
that the veteran's claims folder had been reviewed.  It was 
noted that carpal tunnel syndrome had been documented on the 
May 1997 VA examination and the current medical reviewer had 
"nothing further to add".  

Based on the evidence of record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for carpal tunnel syndrome.  Although the 
veteran's statement of in-service numbness of the tips of the 
fingers must be presumed credible for purposes of determining 
a wellgrounded claim, there is no such presumption when the 
issue is reviewed on the merits.  In light of the complete 
absence of any reported complaint or finding relative to such 
disorder in service or at separation as well as the veteran's 
failure to include it in her earlier claim, the Board finds 
the veteran's post-diagnosis statements of in-service hand 
numbness less than credible.  Hence the Board finds that, 
despite the May 1997 statement of the VA examiner, the 
preponderance of the evidence is clearly against the claim.  
There is no objective evidence of symptomatology in service 
or after service until 1994.  Furthermore, the veteran does 
not allege continuity of symptomatology, but rather that the 
symptoms experienced in service reappeared after service.  
Although the VA examiner in May 1997 found the history as 
related by the veteran to be consistent with the in-service 
onset of the disorder, this statement based solely on the 
totally unsubstantiated history of the veteran cannot be 
regarded as competent evidence of in-service incurrence of 
disease as the medical examiner had no personal knowledge of 
such facts.  

Thus, the Board concludes that, in this case, the 
preponderance of the evidence is clearly against the claim; 
consequently, entitlement to service connection for bilateral 
carpal tunnel syndrome must be denied.


II.  Increased ratings for chondromalacia of the left knee, 
migraine headaches, and epigastric ventral hernia

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that her 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, she has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examination and radiological evaluations were performed 
pursuant to the veteran's claims for benefits.  Also, all 
available service medical records and treatment records have 
been obtained.  For these reasons, the Board finds that VA's 
duty to assist the appellant, 38 U.S.C.A. § 5107(a) (West 
1991), has been discharged.  Furthermore, the undersigned 
finds that this case has been adequately developed for 
appellate purposes.  A disposition on the merits is now in 
order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A.  Left knee chondromalacia (previously rated as 
retropatellar pain syndrome)

Historically, the veteran was diagnosed and treated for 
retropatellar pain syndrome of the left knee in service.  
Following her discharge from service, the RO in an April 1993 
rating decision, awarded service connection for retropatellar 
pain syndrome of the left knee and assigned a 10 percent 
evaluation under the rating criteria of Diagnostic Code 5257, 
for impairment of the knee.

VA outpatient treatment record of the orthopedic clinic, 
dated January 1995, indicated that the veteran was seen for 
bilateral knee pain, worse on the left as well as complaint 
of mild giving way and mild swelling.  Physical examination 
revealed mild patellar tenderness, and range of motion from 0 
to 130 degrees.  Mild crepitus was also noted.  The 
assessment was bilateral chondromalacia, more severe on the 
left.  

VA radiographic report dated November 1995, interpreted x-
rays of the knees as normal.  Report of VA examination 
conducted in September 1996, noted normal appearing knees 
with range of motion of 0 to 140 degrees, and mild crepitus.  
The diagnosis was retropatellar pain syndrome with mild 
retropatellar crepitus.  Report of VA examination conducted 
in May 1997, noted normal appearing knees, range of motion of 
0 to 140 degrees, and isolated minimal retropatellar crepitus 
on weight bearing range of motion.  X-rays were negative for 
abnormality.  The final diagnosis was retropatellar pain 
syndrome with mild retropatellar crepitus on joint range of 
motion weight-bearing in the knees and squat.

VA outpatient orthopedic clinic records dated July 1997, 
indicated complaints of left knee pain with mild giving way 
but no locking.  The veteran denied any limitation to 
walking.  Physical examination revealed range of motion from 
0 to 110 degrees, with negative Lochaman, and no objective 
evidence of laxity.  Crepitation was noted.  The assessment 
was bilateral knee pain secondary to degenerative joint 
disease, worse on the left.  A VA physical therapy record, 
also dated July 1997, noted range of motion of the left knee 
to be 10 to 110 degrees.  The veteran was noted to present 
with moderate-severe pain as well as moderate edema of the 
left knee.

By rating decision dated March 1999, the RO reevaluated the 
veteran's service-connected left knee disability as 
Chondromalacia (previously retropatellar pian syndrome) and 
increased the assigned disability evaluation from 
noncompensable to 10 percent disabling, by analogy to the 
rating criteria of Diagnostic Code 5010 (for traumatic 
arthritis).

The veteran recently testified at a video hearing conducted 
in October 1999, before the undersigned Member of the Board 
that her left knee gives out at times.  When she is on her 
feet all day, the left knee swells and aches.  She has a 
prescribed knee brace and takes Naprosyn.  

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 10 percent disability 
rating under Diagnostic Code 5010 which provides that 
traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(1999).

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
For a compensable, or 10 percent, evaluation, under 
Diagnostic Code 5261 extension of the knee must be limited to 
10 degrees.  The Board notes that the veteran's  VA treatment 
records from 1997 do show range of motion from 10 to 110 
degrees.  Thus, a 10 percent rating would be warranted under 
Diagnostic Code 5261.  However, for a higher disability 
evaluation, extension would need to be limited to 15 degrees 
or higher.  As the medical evidence shows, the veteran's 
extension of the knee is not limited to 15 degrees.  
Therefore, a rating in excess of 10 percent, is not warranted 
under Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  As noted above, the medical evidence reveals that the 
veteran's range of motion of the knee is significantly 
greater than that measurement.  Therefore, an increased 
evaluation is not warranted under Diagnostic Code 5260.

The Board further finds that the evidence does not support a 
higher rating under the criteria of Diagnostic Code 5257.  
The most recent medical evidence, the 1997 VA examination and 
treatment records, noted that the knee was stable although 
the treatment records show some limitation of motion.  
Historical review of the veteran's medical records also show 
repeated negative findings of instability.  When the entire 
medical evidence is viewed in its entirety, there is no 
evidence of moderate instability or lateral subluxation.  
Thus, the Board finds that the current evaluation of 10 
percent is appropriate under Diagnostic Code 5257, and a 
higher evaluation is not warranted under this Diagnostic 
Code.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service- 
connected left knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability) in 
this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain which is caused by 
prolonged standing or walking.  She has indicated that this 
pain is relieved somewhat by medication and limiting her 
activities.

The post-service medical record shows no muscle atrophy, no 
locking, no deformity, and no instability.  The veteran has 
testified as to periodic recurrent pain and swelling with 
prolonged standing or walking, especially while performing 
her job in a computer warehouse.  However, the medical 
evidence does not demonstrate that a higher evaluation for 
the left knee is warranted based on 38 C.F.R. §§ 4.40 or 
4.45.  Further, the left knee disability apparently has not 
prevented the veteran from gainful employment.  In addition, 
there is nothing in the medical evidence that suggests that 
gainful employment is precluded due to her service-connected 
left knee disorder.  Thus, there does not seem to be 
functional loss which would warrant a left knee rating higher 
than the current disability evaluations.

B.  Epigastric ventral hernia (previously umbilical hernia)

Historically, the veteran was noted in service in November 
1989 to complain of a painful "lump" over the mid-line; 
physical examination revealed a 1 cm. tender soft 
nonreducible mass and the assessment was hernia.  VA 
examination in September 1992 noted a mild umbilical hernia 
on strain but no other abnormality.  Subsequently the RO, by 
rating decision dated April 1993, granted service connection 
for umbilical hernia and assigned a noncompensable evaluation 
under the criteria of Diagnostic Code 7339.

VA general surgery clinic note, dated November 1994, noted 
complaint of tender mass midline epigastrium.  Physical 
examination revealed a pea-sized tender, soft mass with 
pinpoint fascial defect.  The impression was "tiny 
epigastric fascial defect".  The veteran was to return in 
January 1995 to schedule surgical repair.  Another general 
surgery clinic note, dated June 1995, noted the veteran 
denied any trouble with the hernia since the previous visit.  
Physical examination revealed a small bulge in epigastrium; 
however, the examiner could not palpate the fascial defect 
noted in 1994.  The impression was small epigastric hernia 
and elective repair was recommended.

VA general surgery outpatient clinic note, dated July 1996, 
noted complaint of "stinking" and discomfort from 
epigastric hernia.  The impression was small midline 
epigastric hernia and outpatient hernia repair was 
recommended.

Report of VA examination, conducted in September 1996, noted 
that the veteran's primary concerns were her knees, eyes and 
left hand.  However, she also had a small hernia in the 
epigastrium.  The examiner noted that this had been 
previously described as an umbilical hernia, but actually the 
location was consistent with a small ventral hernia.  It was 
further noted that the veteran denied any problem with the 
hernia becoming hard or firm or nonreducible, although, 
surgery had been suggested to her.

Report of VA examination, conducted in May 1997, noted 
history of small protrusion above the umbilicus, most 
consistent with a small epigastric, freely-reducible hernia, 
which is never incarcerated.  Physical examination revealed 
no umbilical hernia; however, while seated erect, a small 
epigastric ventral hernia was noted which was freely 
reducible.  There was no other abnormality noted within the 
abdomen.   The diagnosis was freely reducible, small 
epigastric ventral hernia.

During her October video hearing, the veteran testified that 
she had never scheduled the hernia repair because it would 
require her to take off work for six weeks.  She also denied 
the use of a truss or support.  She further testified that 
she does, in fact, have problems with the hernia.  When she 
is at work, the hernia will get sore, hard, and large and she 
worries that it will rupture.  Then she stops working until 
it "goes down".  However, when she is seen by the VA 
doctors it is always small again.  

Under 38 C.F.R. § 4.115, Diagnostic Code 7339 (1999) by which 
ventral hernias are evaluated, a noncompensable evaluation is 
assigned where there are healed postoperative wounds with no 
disability, and where use of a support belt is not indicated.  
A 20 percent evaluation is warranted where there is a small 
ventral hernia which is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of the abdominal wall and 
indication of a support belt.  A 40 percent evaluation is 
contemplated for a showing of a large ventral hernia which is 
not well supported by a belt under ordinary conditions.  
Lastly, a 100 percent evaluation is assigned for a massive, 
persistent ventral hernia where there is severe diastasis of 
recti muscles or extensive diffuse destruction of weakening 
of muscular and fascial support of the abdominal wall so as 
to be inoperable.  Id.

In this case, the veteran's statements and testimony 
notwithstanding, the objective medical evidence fails to show 
that her ventral hernia is symptomatic at this time.  The 
evidence does not show, and she has not reported, that she is 
required to wear a support belt for this disability.  
Furthermore, it is noted that the VA examination reports have 
consistently reported the veteran's denial of any 
symptomatology.  Accordingly, the Board must conclude that 
assignment of a compensable evaluation for the veteran's 
ventral hernia is not warranted at this time, and that her 
claim for an increased evaluation must be denied.

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in her favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, she may apply at any 
time for an increase in her assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's epigastric ventral hernia.

C. Migraine headaches

Historically the veteran was diagnosed and treated for 
migraine/tension headaches in service from 1980 until her 
discharge in 1990.  On VA examination in September 1992, the 
veteran complained of headaches of approximately three hours 
duration, twice a week.  Neurological findings were normal 
and the diagnosis was migraine headaches.

By rating decision dated April 1993, the RO awarded service 
connection for migraine headaches and assigned a 10 percent 
disability rating under the criteria of Diagnostic Code 8100.  

The veteran testified during a personal hearing conducted 
before a hearing officer at the RO in August 1996, that she 
continued to have headaches about two times a week.  The 
severity of the headaches required her to sit down and to 
take Tylenol.  However, these headaches were not as severe or 
frequent as in the military when she had to take injections 
for headaches.

Report of VA neurological examination, conducted in September 
1996, noted that the veteran complained of headaches, of 1 to 
3 hour duration, and sometimes lasting all day.  However, 
they were not as severe as in the military.  Neurological 
finding were normal; the diagnosis was migraine syndrome.

Report of VA general medical examination conducted in May 
1997, noted periodic headaches as noted in the previous 
September 1996 examination consistent with migraine syndrome.  
It was reported that the headaches occur at varying intervals 
and last generally less than a day, but occasionally slightly 
longer. Neurological findings were normal.  The diagnosis was 
migraine syndrome and/or mixed migraine-tension headaches.

The veteran presented testimony at the October 1999 video 
hearing before the undersigned, at to the frequency of her 
current headaches.  She stated that she was currently 
experiencing headaches about three times a week of one-day 
duration.  She took Motrin, 800 mg., for the headaches.  When 
she experienced a headache at work she would just sit at her 
desk until it started to fade away.  

The veteran's headaches are rated under Diagnostic Code 8100 
for migraine which provides that migraine headaches, with 
characteristic prostrating attacks averaging one in 2 months 
over several months warrant a 10 percent evaluation.  With 
characteristic prostrating attacks occurring on an average of 
one a month over the last several months warrant a 30 percent 
evaluation.  A 50 percent evaluation, the highest possible, 
is warranted with "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."  38 C.F.R. Part 4, DC 8100 (1999).  In sum, 
the applicable rating criteria link the ratings for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.

The RO evaluated the veteran's migraine headaches as 10 
percent disabling largely based on her service medical 
records which revealed headaches of such severity as to 
require medical treatment and injections.  Since service, she 
has consistently reported during VA examinations that her 
headaches are not as severe as they were in service.  There 
is no indication that current headaches include symptoms of 
nausea and/or vomiting.  Furthermore, the veteran has 
indicated that her headaches do not cause her to miss work; 
rather, she testified in October 1999, that she continues to 
work, and merely takes Motrin and sits down until the 
headache fades away.  

The Board does not doubt that the veteran has a significant 
headache disorder productive of disability classified as 
migraine headaches.  Nor does the Board doubt the good faith 
of the veteran's belief that her service connected disability 
warrants an increased rating under the controlling rating 
criteria as she interprets them.  After a review of the 
complete record, however, the Board must conclude that the 
facts of this case simply do not support an increased rating.  
In essence, the clinical evidence, the appellant's own 
description of her symptoms and the competent medical 
evidence of record do not demonstrate the presence of 
migraine headaches productive of prostrating attacks of the 
frequency required to support a rating in excess of 10 
percent.  In light of the evidence of record, it is clear 
that the veteran does not have characteristic prostrating 
attacks occurring on an average of one a month over the last 
several months, much less "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  Therefore, the record does not 
show that the claimant's disability produces manifestations 
that meet or more nearly approximate the criteria for a 
rating in excess of the compensation award currently in 
effect.

As such, the evidence presented does not warrant a rating in 
excess of 10 percent. In this regard, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but the 
negative evidence is not in a state of equipoise with the 
positive evidence to otherwise provide a basis for a more 
favorable resolution of this question.




ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.
An increased rating for chondromalacia of the left knee is 
denied. 
An increased rating for migraine headaches is denied.
A compensable evaluation for epigastric ventral hernia is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


